Citation Nr: 1614166	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-46 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Service connection for diabetes mellitus, to include as secondary to herbicide exposure.
 
 2. Service connection for hypertension, to include as secondary to herbicide exposure.
 
 3. Service connection for Parkinson's disease, to include as secondary to herbicide exposure.
 
 4. Service connection for sleep apnea, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the Veteran's above listed claims.

Pursuant to the Veteran's request, he was scheduled for a videoconference hearing in August 2011.  However, the Veteran failed to appear for that hearing.  A postponement was not requested or granted.  The Veteran has not asserted any good cause for missing the hearing or requested that it be re-scheduled.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.704 (2015).

These matters were previously remanded by the board in June 2013 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran claims that his conditions listed above are secondary to exposure to herbicides while in service.  He has not alleged that he physically set foot in the Republic of Vietnam, but rather that his service aboard the U.S.S. Jenkins placed him close enough to Vietnam's shore to expose him to herbicides.  The Veteran's DD Form 214 and additional personnel records confirm that he served aboard the USS Jenkins (DD-447).  

A Veteran who, during active service, served in the Republic of Vietnam during the Vietnam Era (from January 9, 1962 through May 7, 1975), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active service, presumptive service connection may be established for certain chronic diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If the rebuttable presumption provisions are not satisfied, then the Veteran's claim shall fail.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

In the February 2008 rating decision on appeal, the RO denied service connection for diabetes, hypertension, sleep apnea, and Parkinson's disease after finding that there was no evidence of record to establish the Veteran's presence in the inland waters of the Republic of Vietnam during active military service.  See 38 C.F.R. § 3.307. 

Subsequent to the February 2008 rating decision, and subsequent readjudications of the issues by the AOJ, the United States Court of Appeals for Veterans Claims determined that VA is now required to conduct a fact-based assessment regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, No. 13-3339 (Vet. App. Apr. 23, 2015).  In Gray, the Court specifically considered the case of a Navy Veteran who served upon a vessel that docked in Da Nang Harbor.  A document of record from the Department of the Navy, Naval Historical Center, indicates that the USS Jenkins did undergo maintenance at Da Nang during the Veteran's period of service.  In addition, the Veteran has alleged that the USS Jenkins "made trips up rivers" in his Form 9 Substantive Appeal.  

The Board notes that the USS Jenkins is not on the "Agent Orange ship list," as prepared by the Veterans Benefits Administration and entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  However, as noted by the Veteran's representative, this list is continually changing and is not determinative.  In addition, as noted in the representative's December 2015 Post-Remand Brief, the record does not indicate that VA has attempted to obtain deck logs for the USS Jenkins during the period of the Veteran's service.  In light of the Court's finding in Gray, the Board finds that remand is necessary in order to ensure that exhaustive development is performed to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS Jenkins.  

Accordingly, on remand, the AOJ should contact the Joint Services Records Research Center (JSRRC), as well as any other appropriate facility(ies), to attempt to verify the Veteran's alleged herbicide exposure by obtaining or researching complete deck logs for the U.S.S. Jenkins for the period of the Veteran's service.  The AOJ should specifically attempt to verify whether this ship operated in Vietnam's inland waterways during the Veteran's service aboard, in light of the VA's response to the Gray decision.  If such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.  Any additional development deemed necessary with respect to the Veteran's claim should also be performed.
The Board is aware that requests to JSRRC are typically limited to periods of no more than 60 days.  However, the AOJ may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist. See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request from the JSRRC, as well as any other appropriate facility(ies), verification of the Veteran's reported service within Vietnam's inland waterways, during his service aboard the U.S.S. Jenkins; and his exposure to herbicide agents, to include Agent Orange, during such service. 

Such research should include review of the complete deck logs for the U.S.S. Jenkins during this period and/or other relevant documentation of the ship's operations.  If any such records are unavailable, a formal finding of unavailability should be made and associated with the claims file.

Follow up on any requested or recommended action(s). Also, prepare of a report documenting the results of the verification efforts for the record.
 
2.  Please conduct any additional development indicated by the ruling in Gray, in order to secure records (i.e., , unit histories, etc.) which bear upon the exact location (in relation to their proximity to the Republic of Vietnam) of the USS Jenkins.  Associate any such available documents with the claims folder.  All efforts to obtain these records must be documented in the claims file. 

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268   (1998).
 
4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




